
	
		IIA
		112th CONGRESS
		1st Session
		S. J. RES. 12
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2011
			Mr. Enzi (for himself,
			 Mr. Barrasso, Mr. Hatch, Mr.
			 Risch, and Mr. Cornyn)
			 introduced the following joint resolution; which was read twice and referred to
			 the Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution of the United
		  States to give States the right to repeal Federal laws and regulations when
		  ratified by the legislatures of two-thirds of the several
		  States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					Any provision of law or regulation of the
				United States may be repealed by the several States, and such repeal shall be
				effective when the legislatures of two-thirds of the several States approve
				resolutions for this purpose that particularly describe the same provision or
				provisions of law or regulation to be
				repealed.
					.
		
